DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s Response After Final Action filed 1/4/22.  Claims 1, 5, and 16 were amended; claim 2 was canceled.  Claims 1 and 3-17 are presently pending and are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see pages 7-10 of Remarks, filed 1/4/22, with respect to the rejections of claims 1-17 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.

Applicant argues that claims 1, 5, and 16 have been amended to clarify the claim language, thereby overcoming the grounds of rejection under 35 U.S.C. 112(b).

Examiner respectfully disagrees.  With regards to newly amended independent claim 1 incorporating (now canceled) claim 2, the rejection under 35 U.S.C. 112(b) is maintained.  In particular, as presented in the previous Office Action, claim limitations “oxidation or diffusion/fixation group” and “at least one outlet device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing 
Independent claim 1 recites “an oxidation or diffusion/fixation group, placed downstream of the first dyeing group and arranged for the oxidation of the dyed yarn, or for the diffusion/fixation of the dye in the fiber of said dyed yarn”.  There is insufficient disclosure of the corresponding structure, material, or acts for performing the claimed function (as defined by claim 1) and no clear linkage is described between the structure, material, or acts and the function.  Upon a review of the disclosure, the explanation described by the specification teaches: 
“The oxidation or diffusion/fixation group 18 comprises a plurality of upper return rollers 40 and a plurality of lower return rollers 42.” [¶0060]; and 
“The oxidation or diffusion/fixation group 18 may be provided with one or more oxidation intensifier devices 50.” [¶0064].  
It is unclear if claim limitation “oxidation or diffusion/fixation group” requires said one or more oxidation intensifier devices (50) in addition to the plurality of upper (40) and lower (42) return rollers for performing the entire claimed function.  Therefore, upon review of the disclosure in its entirety, with regard to said “oxidation or diffusion/fixation group” (as defined by claim 1) no clear association between structure and function can be found in the specification.  
Moreover, newly amended independent claim 1 recites “wherein the at least one covering case is provided with at least one outlet device for the yarn, configured to let out said yarn from the dyeing apparatus when the dyeing of said yarn is performed in an inert environment, while ensuring the sealed closure of the least one covering case”.  
“The covering case 24 may also be provided with at least one outlet device 28 for the yarn 100, through which said yarn 100 exits from the dyeing apparatus 10 in case of dyeing under nitrogen, while ensuring the sealed closure of the covering case 24.” [¶0057]
The specification is devoid of any structure for said “at least one outlet device” to perform the claimed function of letting out yarn from the dyeing apparatus while ensuring the sealed closure of the at least on covering case.  Therefore, upon review of the disclosure in its entirety, with regard to said “at least one outlet device” (as defined by claim 2) no clear association between structure and function can be found in the specification.  
On this basis, independent claim 1 is indefinite and the rejection under 35 U.S.C. 112(b) is maintained.  The after final amendment would not overcome all of the rejections in the most recent final Office action.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711